Case 2:21-cv-10684-VAR-APP ECF No. 21, PageID.274 Filed 08/26/21 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

SAMUEL K. ROBINSON,

       Plaintiff,
v.                                        Case No. 21-10684
                                          Honorable Victoria A. Roberts
SERRA CHEVROLET BUICK GMC
OF NASHVILLE, et al.,

     Defendants.
______________________________/


            ORDER: (1) GRANTING IN PART AND DENYING IN
        PART SERRA CHEVROLET’S AND HOPKINS’ MOTION TO
        DISMISS COMPLAINT OR TRANSFER VENUE [ECF No. 6];
      (2) TRANSFERRING THE CASE TO THE MIDDLE DISTRICT OF
     TENNESSEE; AND (3) TRANSFERRING CREDIT ACCEPTANCE’S
     MOTION TO COMPEL ARBITRATION [ECF No. 8] TO THE MDTN



I.     INTRODUCTION

       Samuel K. Robinson (“Robinson”) brings this pro se action against

Nashville Automotive, LLC d/b/a Serra Chevrolet Buick GMC of Nashville

(“Serra”), Credit Acceptance Corporation (“CAC”), and Charles Hopkins

(“Hopkins”). The dispute arises from the purchase of a used car from Serra

in June 2020.

       Before the Court are: (1) Serra’s and Hopkins’ (collectively “Serra”

when referring to their arguments and motion) Motion to Dismiss Complaint
Case 2:21-cv-10684-VAR-APP ECF No. 21, PageID.275 Filed 08/26/21 Page 2 of 10




or Transfer Venue; and (2) CAC’s Motion to Compel Arbitration and to

Dismiss the Case or Stay Proceedings. Both motions are fully briefed.

      For the reasons below, Serra’s Motion [ECF No. 6] is GRANTED IN

PART and DENIED IN PART.

      The Court TRANSFERS the case to the United States District Court

for the Middle District of Tennessee.

      The Court TRANSFERS CAC’s Motion [ECF No. 8] to the Middle

District of Tennessee.

II.   FACTS

      The parties are: (1) Robinson, an individual who lives in Madison,

Tennessee; (2) Serra, a car dealership in Madison, Tennessee; (3)

Hopkins, a salesman at Serra who lives in Madison, Tennessee; and (4)

CAC, a financing company/creditor which conducts business throughout

both Michigan and Tennessee.

      On June 19, 2020, Robinson and non-party Willie Carter (“Carter”)

executed a Retail Installment Contract (the “Contract”) with Serra for the

purchase of a used 2010 Chevrolet Impala. Hopkins assisted them with

the purchase, but non-party Bonnie Hackney was the employee who

signed the Contract on behalf of Serra. [See ECF No. 17, PageID.229].




                                        2
Case 2:21-cv-10684-VAR-APP ECF No. 21, PageID.276 Filed 08/26/21 Page 3 of 10




      Initially, Carter attempted to purchase the car himself. But he had

insufficient credit to complete the purchase on his own, so Robinson

agreed to help. Robinson alleges that he only agreed to co-sign the

Contract. However, the Contract lists Robinson as a “Co-Buyer,” and each

line he signed and initialed indicates that he is a “Buyer.”

      Robinson alleges the Contract was falsified, and his signatures and

initials were forged. Robinson fails to present any agreement which he

says accurately represents the transaction.

      Per the Contract, Robinson and Carter financed the purchase of the

car from Serra with financing obtained from CAC. Carter defaulted on the

payment terms and CAC contacted Robinson to recover. Robinson went

into Serra’s dealership and told Hopkins and a Serra manager that he only

agreed to co-sign the Contract and was not a co-buyer. No one at Serra

resolved the issue as Robinson requested.

      Robinson alleges the following claims against Defendants generally:

(1) violation of the Truth In Lending Act/Consumer Credit Protection Act, 15

U.S.C. § 1631(a); (2) violation of the Fair Credit Reporting Act, 15 U.S.C. §

1681s–2; (3) fraud; (4) usury under Tenn. Code Ann. § 47-14-117; (5)

violation of Mich. Comp. Laws § 438.31; (6) violation of 18 U.S.C. § 1343;

(7) violation of 18 U.S.C. § 241; and (8) violation of 42 U.S.C. § 1981.


                                       3
Case 2:21-cv-10684-VAR-APP ECF No. 21, PageID.277 Filed 08/26/21 Page 4 of 10




III.   DISCUSSION

       A.   Serra’s Motion to Dismiss Complaint or Transfer Venue

       Serra moves to dismiss the complaint on several grounds. It says:

(1) Robinson fails to state a cognizable claim pursuant to Fed. R. Civ. P.

12(b)(6); (2) there is no diversity jurisdiction pursuant to 28 U.S.C. § 1332;

(3) Hopkins is not subject to the personal jurisdiction of this Court; and (4)

the case should be dismissed because the Contract contains an arbitration

clause. Alternatively, Serra says the Court should dismiss – or transfer –

the case for improper venue under 28 U.S.C. § 1391(b) or transfer the case

to the Middle District of Tennessee under 28 U.S.C. § 1404(a) as a more

convenient forum.

       The Court must first address subject matter jurisdiction since federal

courts are courts of limited jurisdiction. While the Court does not have

diversity jurisdiction, there is federal question jurisdiction pursuant to 28

U.S.C. § 1331 based on the claims alleged under federal law.

       Rather than address Serra’s other grounds for dismissal, the Court

next turns to venue – because if venue is improper, the Court must dismiss

the case or transfer it to the proper district.

       Serra says venue is improper under 28 U.S.C. § 1391(b). That

statute provides:


                                         4
Case 2:21-cv-10684-VAR-APP ECF No. 21, PageID.278 Filed 08/26/21 Page 5 of 10




      A civil action may be brought in—

            (1) a judicial district in which any defendant resides,
            if all defendants are residents of the State in which
            the district is located;

            (2) a judicial district in which a substantial part of the
            events or omissions giving rise to the claim
            occurred, or a substantial part of property that is the
            subject of the action is situated; or

            (3) if there is no district in which an action may
            otherwise be brought as provided in this section,
            any judicial district in which any defendant is subject
            to the court's personal jurisdiction with respect to
            such action.

28 U.S.C. § 1391(b).

      “In cases with multiple defendants, venue must be proper with

respect to all defendants.” Domino’s Pizza PMC v. Caribbean Rhino, Inc.,

453 F. Supp. 2d 998, 1005 (E.D. Mich. 2006). When a defendant raises an

objection to venue, the plaintiff bears the burden to establish that venue is

proper. Id. at 1006.

      Because all Defendants do not reside in Michigan – Hopkins is

domiciled in Madison, Tennessee, which is located in the Middle District of

Tennessee, see 28 U.S.C. § 1391(c)(1) (“a natural person . . . shall be

deemed to reside in the judicial district in which that person is domiciled”) –

§ 1391(b)(1) is not applicable. Thus, the Court must examine the




                                        5
Case 2:21-cv-10684-VAR-APP ECF No. 21, PageID.279 Filed 08/26/21 Page 6 of 10




requirements of venue under § 1391(b)(2) to determine if venue is proper in

this District..

       The test for determining venue under § 1391(b)(2) focuses on the

location of the “events or omissions giving rise to the claim.” 28 U.S.C. §

1391(b)(2). The relevant question is “whether the district the plaintiff chose

had a substantial connection to the claim, whether or not other forums had

greater contacts.” Domino’s Pizza PMC, 453 F. Supp. 2d at 1006 (citation

omitted). The purpose of the “substantiality” requirement is to prevent a

defendant from unfairly being hauled into a remote district that has no real

relationship to the dispute. Id. (citation omitted).

       Robinson bears the burden to establish that a substantial part of the

events giving rise to the lawsuit occurred in the Eastern District of

Michigan. Overland, Inc. v. Taylor, 79 F. Supp. 2d 809, 811 (E.D. Mich.

2000). In making this determination in tort actions, “the facts that courts

focus on include the place where the allegedly tortious actions occurred

and the place where the harms were felt.” See Means v. United States

Conf. of Cath. Bishops, No. 13-14916, 2015 WL 13035285, at *2 (E.D.

Mich. Mar. 31, 2015) (citation omitted).

       Serra argues that a substantial part of the events or omissions giving

rise to Robinson’s claims did not occur in this District; it says they occurred


                                        6
Case 2:21-cv-10684-VAR-APP ECF No. 21, PageID.280 Filed 08/26/21 Page 7 of 10




in the Middle District of Tennessee. Specifically, Serra says the

purportedly false statements and/or actionable conduct of Defendants took

place in Tennessee; the sale of the Vehicle took place at Serra’s car

dealership in Madison, Tennessee; Robinson signed the Contract in

Madison, Tennessee; the witnesses to the transaction are located in

Madison, Tennessee; and subsequent communications between Robinson

and Serra and/or Hopkins transpired while the parties were in Madison,

Tennessee.

      Robinson says that a substantial part of the events giving rise to his

claims occurred in the Eastern District of Michigan. Here: (1) his credit was

assessed and approved; (2) a trade line was established, and information

was reported, on his credit report; (3) CAC determined the terms of the

Contract; (4) a “conversation concerning recalling the contract” occurred;

and (5) “the overall retention and maintenance of the contract” occurs.

Moreover, Robinson summarily asserts that “partial planning to falsify the

contract,” “willful acceptance and execution of a fraudulent instrument,” and

two investigations, “from which further fraud was committed” occurred in

this District. Finally, Robinson claims – without support – that CAC is not

subject to jurisdiction in Tennessee.




                                        7
Case 2:21-cv-10684-VAR-APP ECF No. 21, PageID.281 Filed 08/26/21 Page 8 of 10




      However, Robinson also admits in his response that “one could only

conclude that the actions of the Plaintiff and [Defendants Serra and

Hopkins] took place in Tennessee.” [ECF No. 17, PageID.238]. Thus,

Robinson admits that the events and omissions which give rise to his

claims against Serra and Hopkins occurred in Tennessee.

      The Court finds that Robinson fails to meet his burden to show that

venue is proper in Michigan – “with respect to all defendants.” See

Domino’s Pizza PMC, 453 F. Supp. 2d at 1005 (“In cases with multiple

defendants, venue must be proper with respect to all defendants.”). Even if

Robinson could be considered to have shown that venue is proper as to

CAC in Michigan – the one Defendant which apparently has engaged in

some activity in Michigan – venue must be proper with respect to all

Defendants. See Overland, 79 F. Supp. 2d at 812-13 (“Even if Plaintiff

could be considered to have shown that venue is proper as to Shop–Task,

Inc., the one Defendant which apparently has engaged in some activity in

Michigan, venue must be proper with respect to all Defendants, which

Plaintiff has not shown.”). Robinson fails to show this.

      Under these circumstances, the Court may: “(1) dismiss this action

pursuant to 28 U.S.C. § 1406(a), (2) transfer the entire case to another

district where venue is proper for all Defendants pursuant to 28 U.S.C. §


                                      8
Case 2:21-cv-10684-VAR-APP ECF No. 21, PageID.282 Filed 08/26/21 Page 9 of 10




1406(a), or (3) sever the claims in the case, retain jurisdiction over the

Defendant for whom venue is proper, and transfer the other claims.” Id. at

813.

       For purposes of venue – under 28 U.S.C. § 1391(c) – each

Defendant is a resident of – or resides in – the Middle District of

Tennessee. Under § 1391(b)(1), venue is proper in the Middle District of

Tennessee with respect to all Defendants. For this reason, the Court

declines to dismiss the case.

       Moreover, as in Overland, severing the claims would not be proper.

See id. (“When the conduct of a co-defendant as to whom venue is proper

is central to the issues raised by the plaintiff against those subject to

transfer, the grant of a severance would not ordinarily be consistent with

the sound exercise of discretion.” (citation omitted)).

       The Court TRANSFERS the case to the United States District Court

for the Middle District of Tennessee pursuant to 28 U.S.C. § 1406(a).

       B.   CAC’s Motion to Compel Arbitration

       Because venue is improper in this District, the Court refrains from

deciding CAC’s Motion to Compel Arbitration. The Court TRANSFERS that

motion to the Middle District of Tennessee.




                                       9
Case 2:21-cv-10684-VAR-APP ECF No. 21, PageID.283 Filed 08/26/21 Page 10 of 10




IV.   CONCLUSION

      The Court:

      (1) GRANTS IN PART and DENIES IN PART Serra’s Motion to

Dismiss or Transfer Venue [ECF No. 6];

      (2) TRANSFERS the Case to the United States District Court for the

Middle District of Tennessee; and

      (3) TRANSFERS CAC’s Motion to Compel Arbitration and to Dismiss

or Stay Proceedings [ECF No. 8] to the Middle District of Tennessee.

      IT IS ORDERED.

                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge

Dated: August 26, 2021




                                     10
